MEMORANDUM OPINION
                                            No. 04-12-00078-CV

                                       IN RE R. Wayne JOHNSON

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: February 22, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 6, 2012, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                             PER CURIAM




1
  This proceeding arises out of Cause No. 2011-CI-13873, in the 225th Judicial District Court, Bexar County, Texas,
the Honorable Peter Sakai presiding.